UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-7198


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CHUCK PARKER COLLINGTON, a/k/a Chuck Berry Collington,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:09-cr-00342-RBH-1)


Submitted: December 21, 2021                                  Decided: December 27, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Chuck Parker Collington, Appellant Pro Se. Lauren L. Hummel, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chuck Parker Collington appeals the district court’s order granting his motion for a

sentence reduction under Section 404 of the First Step Act of 2018, Pub. L. No. 115-

391, 132 Stat. 5194. On appeal, Collington disputes the court’s decision not to grant an

even greater reduction. However, we have reviewed the record and discern no reversible

error. Accordingly, we affirm the district court’s order. We deny Collington’s motion to

appoint counsel. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2